                            FINE                  Case 3:12-cr-00300-CRB Document 167 Filed 12/19/18 Page 1 of 2

                   PAID IN FULL
    12/19/2018 02:13 PM PDT                                                                                                                                                    Version 7.1      Page 1   of 2

                                                                                                U.S. Courts
           Matthew Worthing                                  Case Inquiry Report
Defendant:               Date:   11/14/18
                                        Case Num:  DCAN312CR000300;      Party Num: N/A; Payee Code: N/A
Fine $ 45699.00          Interest $ 85.82
                                       Show  Party Details: N; Show Payee  Details: N; Show Transactions: Y




   Case Number    DCAN312CR000300           Case Title     US V WORTHING
   Summary Party Information:
      Party#   Party Code       Party Name                     Account Code    Debt Type                                         JS Account #            Total Owed   Total Collected     Total Outstanding
      001      PTY20828         MATTHEW WORTHING               PACCT15024      SPECIAL PENALTY ASSESSMENT                                                    400.00           400.00                   0.00
      001      PTY20828         MATTHEW WORTHING               PACCT15024      VICTIM RESTITUTION                                                          9,517.84         9,517.84                   0.00
      001      PTY20828         MATTHEW WORTHING               PACCT15024      FINE-CRIME VICTIMS FUND                                                    45,784.82        45,784.82                   0.00
                                                                                                                                                          55,702.66        55,702.66                   0.00



   Summary Payee Information:
      Payee Code                Payee Name                                                                                                               Total Owed        Total Paid     Total Outstanding
      CAN6719                   CITIMORTGAGE                                                                                                              2,500.00          2,504.69                   0.00
      CAN7012                   OCWEN LOAN SERVICING, LLC                                                                                                 2,000.00          2,003.75                   0.00
      CAN7342                   PROVIDENT FUNDING ASSOC. LP                                                                                               2,000.00          2,003.75                   0.00
      CAN7752                   WELLS FARGO BANK, N.A.                                                                                                    3,000.00          3,005.65               3,005.65
                                                                                                                                                          9,500.00          9,517.84               3,005.65
   Registry Information:
      Depository Code     Depository Name                                                 Account Type                                              Account Number    Depository Total
   Transaction Information:
   Document                                                 Document   Accomplished                                           Party/Payee                              Doc     Trans
   Type/Number*                                             Date       Date         Line Type                Amount           Name                                     Actn    Type      Fund
         Account                     Debt Type           Debt                                       Payee               Depository    J/S Account
         Number                      Line#               Type                                       Line#               Line#         Code
   CT 34611135239                                           07/18/2018 07/18/2018   PR                        400.00         MATTHEW WORTHING                          O       04        504100
         DCAN312CR000300-001         1                   SPECIAL PENALTY ASSESSMENT

   CT 34611135239                                           07/18/2018 07/18/2018    PR                      9,500.00        MATTHEW WORTHING                          O       06        6855XX
         DCAN312CR000300-001         2                   VICTIM RESTITUTION

   CT 34611135240                                           07/18/2018  07/18/2018   PR                     45,699.00        MATTHEW WORTHING                          O       04        504100
         DCAN312CR000300-001         3                   FINE-CRIME VICTIMS FUND

   CT 34611135240                                           07/18/2018  07/18/2018   PR                       ( 17.84)       MATTHEW WORTHING                          O       04        504100
         DCAN312CR000300-001         3                   FINE-CRIME VICTIMS FUND

   CT 34611135240                                           07/18/2018 07/18/2018    PR                          0.00        MATTHEW WORTHING                          O       06        6855XX
         DCAN312CR000300-001         2                   VICTIM RESTITUTION

   CT 34611135240                                           07/18/2018 07/18/2018    IN                        17.84         MATTHEW WORTHING                          O       06        6855XX
         DCAN312CR000300-001                             VICTIM RESTITUTION

   PJ 19461100585                                           11/01/2018 11/01/2018    IN                          3.75        OCWEN LOAN SERVICING, LLC                 O       03        6855XX
          DCAN312CR000300-001        2                   VICTIM RESTITUTION                         1
                                             Case 3:12-cr-00300-CRB Document 167 Filed 12/19/18 Page 2 of 2
 12/19/2018 02:13 PM PDT                                                                                                                            Version 7.1    Page 2   of 2

                                                                                   U.S. Courts
                                                                               Case Inquiry Report
                                                           Case Num: DCAN312CR000300; Party Num: N/A; Payee Code: N/A
                                                          Show Party Details: N; Show Payee Details: N; Show Transactions: Y




Transaction Information:
Document                                           Document   Accomplished                                      Party/Payee                  Doc    Trans
Type/Number*                                       Date       Date         Line Type           Amount           Name                         Actn   Type    Fund
       Account                   Debt Type      Debt                                   Payee              Depository    J/S Account
       Number                    Line#          Type                                   Line#              Line#         Code
PJ 19461100585                                     11/01/2018 11/01/2018   PR                  2,000.00        OCWEN LOAN SERVICING, LLC     O      03      6855XX
       DCAN312CR000300-001       2              VICTIM RESTITUTION                     1

PJ 19461100586                                     11/01/2018 11/01/2018    IN                     4.69        CITIMORTGAGE                  O      03      6855XX
       DCAN312CR000300-001       2              VICTIM RESTITUTION                     2

PJ 19461100586                                     11/01/2018 11/01/2018    PR                 2,500.00        CITIMORTGAGE                  O      03      6855XX
       DCAN312CR000300-001       2              VICTIM RESTITUTION                     2

PJ 19461100587                                     11/01/2018 11/01/2018    IN                     5.65        WELLS FARGO BANK, N.A.        O      03      6855XX
       DCAN312CR000300-001       2              VICTIM RESTITUTION                     3

PJ 19461100587                                     11/01/2018 11/01/2018    PR                 3,000.00        WELLS FARGO BANK, N.A.        O      03      6855XX
       DCAN312CR000300-001       2              VICTIM RESTITUTION                     3

PJ 19461100588                                     11/01/2018 11/01/2018    IN                     3.75        PROVIDENT FUNDING ASSOC. LP   O      03      6855XX
       DCAN312CR000300-001       2              VICTIM RESTITUTION                     4

PJ 19461100588                                     11/01/2018 11/01/2018    PR                 2,000.00        PROVIDENT FUNDING ASSOC. LP   O      03      6855XX
       DCAN312CR000300-001       2              VICTIM RESTITUTION                     4

CT 34611138181                                     11/14/2018  11/14/2018   PR                   17.84         MATTHEW WORTHING              O      04      504100
      DCAN312CR000300-001        3              FINE-CRIME VICTIMS FUND

CT 34611138181                                     11/14/2018  11/14/2018   IN                   85.82         MATTHEW WORTHING              O      04      504100
      DCAN312CR000300-001                       FINE-CRIME VICTIMS FUND

CM RX880090004                                     11/16/2018 11/16/2018    PR                 3,000.00        WELLS FARGO BANK, N.A.        O      OP2     6855XX
     DCAN312CR000300-001         2              VICTIM RESTITUTION                     3

CM RX880090005                                     11/16/2018 11/16/2018    PR                     5.65        WELLS FARGO BANK, N.A.        O      OP2     6855XX
     DCAN312CR000300-001         2              VICTIM RESTITUTION                     3


* Document Type Legend
    Document Type            Document Type Name
    CM                       Cash Receipt - CCA Manual
    CT                       Cash Receipt - CCA Automated
    PJ                       Payment Authorization - CCA Automated
